DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/066,883, filed on 12/06/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 (line 5), “a pixel signal” should be changed to --the pixel signal--.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11,212,461. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Claim 1 of the instant application is anticipated by Patent Claim 1 in that Claim 1 of the patent contain all limitations of claim 1 of the instant application.  Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

The similar limitations of claim 1 of the instant application and claim 1 of U.S. Patent No. 11,212,461 are compared as shown in the table below.

INSTANT APPLICATION
U.S. No. 11,212,461
1.  An image pickup system, comprising
            a processing circuit that generates a first video signal having a first dynamic range from a pixel signal generated by an image pickup unit that captures a subject to obtain a pixel signal, and generates a second video signal having a second dynamic range correlated with the first dynamic range.


1.   An image pickup system, comprising a processing circuit configured to generate a first video signal having a first dynamic range from a pixel signal generated by an image sensor that captures a subject to obtain the pixel signal, and generate a second video signal having a second dynamic range correlated with the first dynamic range from the same pixel signal generated by the image sensor, wherein the second dynamic range is higher than the first dynamic range, the first video signal having the first dynamic range is output to a display, and the processing circuit is configured to perform a first gain adjustment to generate the first video signal and a second gain adjustment to generate the second video signal, the first gain adjustment being set according to the second gain adjustment.





Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,855,930. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Claim 1 of the instant application is anticipated by Patent Claim 1 in that Claim 1 of the patent contain all limitations of claim 1 of the instant application.  Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

The similar limitations of claim 1 of the instant application and claim 1 of U.S. Patent No. 10,855,930 are compared as shown in the table below.

INSTANT APPLICATION
U.S. No. 10,855,930
1.  An image pickup system, comprising
            a processing circuit that generates a first video signal having a first dynamic range from a pixel signal generated by an image pickup unit that captures a subject to obtain a pixel signal, and generates a second video signal having a second dynamic range correlated with the first dynamic range.


1.  A video system, comprising: 
        a camera system including: a first processing circuit that (i) generates, from a pixel signal generated by an image pickup unit that captures a subject and obtains a pixel signal thereof, a first video signal in which one or more pixels in the pixel signal are adjusted on a basis of a first image adjustment parameter, (ii) generates, from the pixel signal generated by the image pickup unit, a second video signal in which one or more pixels in the pixel signal are adjusted on a basis of a second image adjustment parameter different from the first image adjustment parameter, and (iii) transmits transmission information obtained by adding the first image adjustment parameter and the second image adjustment parameter to the second video signal via a first transmission channel, 
         a video converter configured to receive the transmission information via the first transmission channel and including: 
        a second processing circuit that (i) generates, on a basis of the second image adjustment parameter included in the transmission information, a restoration pixel signal by inverse-transforming the second video signal included in the transmission information, and (ii) performs adjustment processing corresponding to the first video signal on the restoration pixel signal on a basis of the first image adjustment parameter included in the transmission information to generate an output video signal corresponding to the first video signal, wherein the first video signal is an SDR (Standard Dynamic Range) video, and the second video signal is an HDR (High Dynamic Range) video.









Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsunaga (JP 2003-230022).
Regarding claim 1, Mitsunaga discloses an image pickup system (digital still camera, figure 1, paragraph [0047]), comprising
a processing circuit that generates a first video signal having a first dynamic range from a pixel signal generated by an image pickup unit (CCD 4, figure 1) that captures a subject to obtain a pixel signal (image processing unit 7 converts a digitized wide dynamic range image input from the A/D converter 6 into a narrow dynamic range image, figure 1, paragraph [0050]), and generates a second video signal having a second dynamic range correlated with the first dynamic range (the wide dynamic range image held in the image memory of the image processing unit 7 is encoded by the CODEC 8 and recorded in the memory 9, in addition, the wide dynamic range image recorded in the memory 9 is read by the image processing unit 7 in response to the user's operation and converted into a narrow dynamic range image figure 1, paragraphs [0056]-[0057]; the narrow dynamic range video displayed on display 12 being generated by compressing the wide dynamic range video they are correlated, figure 1, paragraph [0052]).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su et al. (8,811,490).
Regarding claim 1, Su et al. discloses an image pickup system (VDR-SDR system, figure 1, paragraph [0047]), comprising
a processing circuit (mastering process 120 and VDR to SDR 140, figure 1, column 4, lines 2-41) that generates a first video signal (VDR image 125, figure 1, column 4, lines 2-41) having a first dynamic range from a pixel signal generated by an image pickup unit (HDR camera 110, figure 1, column 4, lines 2-41) that captures a subject to obtain a pixel signal, and generates a second video signal having a second dynamic range correlated with the first dynamic range (SDR image 145, figure 1, column 4, lines 2-41).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ATANASSOV et al. (US 2010/0157078) discloses high dynamic range image combining.
Yokohata et al. (US 2008/0095408) discloses imaging apparatus and method thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315.  The examiner can normally be reached on 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        7/05/2022